UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

MARIE FLAHERTY,

                 Plaintiff,

        -v-                                                           No. 03 CV 2167-LTS

JASON FILARDI et al.,

                 Defendants.

-------------------------------------------------------x

      ORDER IN RESPONSE TO JANUARY 8, 2020, LETTER FROM PLAINTIFF MARIE FLAHERTY

                 The above-captioned case was closed in this Court in 2009. On March 12, 2012,

the United States Court of Appeals for the Second Circuit issued its mandate affirming the

judgments and orders of this Court that had been challenged in a series of motions and appeals

by the pro se Plaintiff, Marie Flaherty (the “Plaintiff” or “Ms. Flaherty”).

                 The docket for the case, which was highly contentious, reflects 388 entries, 383 of

which were made before 2011. The hard-copy public record of this case, which was not on the

Electronic Case Filing system, has been transferred to a remote out-of-state federal storage

facility. It comprises four boxes of material. The fee for having them returned at the request of a

party for inspection is $64 for the first box and $39 for each additional box. Return of the boxes

would take approximately three business days.

                 Documents that were filed under seal by the defendants pursuant to the

Stipulation of Confidentiality and Protective Order (the “Stipulation,” Docket Entry Nos. 101

and 110), and two filings by the Plaintiff that the Court directed be placed under seal (see Docket

Entry No. 339), currently remain in this courthouse.




ORDER RE FLAHERTY 200108 LETTER.DOCX                       VERSION JANUARY 24, 2020                  1
               On January 8, 2020, Ms. Flaherty, after visiting the Clerk’s Office and requesting

to see the case file, delivered a letter to this Court requesting “access to my case including the

sealed documents which appear to be Docket No.s (sic) 337 and 338 (as I also believe that there

are other orders, etc. that I may not have been aware).” (Docket Entry No. 386 (emphasis in

original).)

               The Stipulation, which was never vacated, and which permitted the designation of

material produced in discovery as “Confidential” or “Highly Confidential,” provides that

information so designated can be used “only for purposes directly related to this litigation,

including appeals, and not for any other litigation or proceeding or for any business, commercial,

competitive, personal or other purpose,” and further provides that “[p]hotocopies of documents

containing such information shall be made only to the extent necessary to facilitate the permitted

use hereunder.” (Stipulation at ¶ 13.) It permitted each party’s counsel of record to “retain an

intact set of documents filed with the Court.” (Id. at ¶ 18.) As to court filing of documents, the

Stipulation provides:

               All Confidential or Highly Confidential Information filed with the Court, and any
               pleadings, motions or other papers filed with the Court disclosing such
               information, shall be filed under seal and kept under seal until removal by the
               Court or the submitting party. The parties agree that they will use their best
               efforts to disclose or include Confidential or Highly Confidential Information in
               documents submitted to the Court only when necessary, and agree, where
               possible, to designate only the confidential portions of filings with the Court to be
               filed under seal.


(Id. at ¶ 14.) The Court has inspected the sealed filings. It appears that defendants filed certain

submissions consisting in part of material designated Confidential or Highly Confidential under

seal in their entirety (Docket Entry Nos. 116, 161, 263) and filed certain other submissions under

seal that do not appear to include any Confidential or Highly Confidential markings (Docket




ORDER RE FLAHERTY 200108 LETTER.DOCX              VERSION JANUARY 24, 2020                            2
Entry Nos. 114, 115 and 140). It is clear from the docket entries, which include motions to strike

and submissions in reply to motion papers to which the sealed documents relate, that Ms.

Flaherty received contemporaneous service copies of the papers that the Court is holding under

seal. As noted above, the parties’ Stipulation discouraged, but did not prohibit, the filing of

entire submissions that contained information designated Confidential or Highly Confidential.

Ms. Flaherty has no standing to complain of the filing of entire documents including confidential

information, as it was permitted by the Stipulation to which she assented, which was so-ordered

and which has been affirmed by the Second Circuit. (See Docket Entry Nos. 350, 351, 355, 371

and 385.)

               Ms. Flaherty challenged the confidentiality designations and the Stipulation in

appeals that were subsequently dismissed for failure to comply with scheduling orders. (See

Docket Entry Nos. 323, 350, 355, and 371.) In its final Mandate, the Court of Appeals declined

to consider, as waived, Ms. Flaherty’s attempts “to appeal judgments or orders of the district

court that were appropriately the subject of her previous appeals in this Court,” and affirmed “the

challenged judgments and orders of the district court.” (Docket Entry No. 385.)

               Ms. Flaherty’s letter proffers no information as to the reason for her request for

access to the sealed documents, a fact noted in the objection that defense counsel has filed in

opposition to her request. (See Docket Entry No. 387.) In light of the restrictive use provisions

of the Stipulation and the fact that Ms. Flaherty flagrantly and intentionally violated the

Stipulation during the course of the litigation and was held in contempt and sanctioned for doing

so (the relevant orders and judgments also having been affirmed by the Second Circuit – see

Docket Entry Nos. 350, 351, 355, 371 and 385), caution with respect to Ms. Flaherty’s request

for access to the documents now, some eight years after the final conclusion of the litigation, is




ORDER RE FLAHERTY 200108 LETTER.DOCX              VERSION JANUARY 24, 2020                           3
warranted. Furthermore, the two sealed filings that Ms. Flaherty specifies in her letter – Docket

Entry Nos. 337 and 338 – were specifically ordered by the Court in connection with the

contempt proceedings. They are voluminous bound documents, including documents covered by

the Stipulation, that Ms. Flaherty herself had filed on the public docket in violation of the

Stipulation. She later posted the confidential documents on a blog and persisted in that conduct

even after court proceedings seeking injunctive relief were under way. (See Docket Entry No.

351.) The Court notified her that it would have the complete filings put under seal and gave her

permission to refile the non-confidential portions of the submissions on the public docket. (See

Docket Entry No. 339 and Docket Entry No. 351 at 5.) Ms. Flaherty did not refile the documents

in redacted form. The Court has no basis for confidence that Ms. Flaherty seeks access to the

sealed filings for any proper purpose or, indeed, that she has any need for them since she was

served with the papers and created some of them herself.

               The Court therefore makes the following provisions in response to her request:

               If Ms. Flaherty wishes to have the boxes of public filings returned to the

Courthouse for her inspection, she should order the boxes from the Open/Closed Records

Department in room 370 of the Courthouse and pay the fee of $181 (the sum of $64 for the first

box plus $39 for each of the three additional boxes).

               To the extent Ms. Flaherty seeks access to the sealed filings (Docket Entry Nos.

114, 115, 116, 140, 161, 263, 337 and 338), she must file an affidavit by February 10, 2020,

explaining a purpose consistent with the terms of the Stipulation and undertaking to abide by the

terms of the Stipulation. Defendants may make any submission in further opposition to Ms.

Flaherty’s access request within seven (7) days after her affidavit is docketed. The Court will




ORDER RE FLAHERTY 200108 LETTER.DOCX              VERSION JANUARY 24, 2020                          4
consider the affidavit, and any submission in response thereto, in determining whether, and under

what conditions, Ms. Flaherty will be given access to the sealed filings.

               Schedule A hereto lists the contents of the sealed filings.

               Defense counsel is directed to email a copy of this order to Ms. Flaherty at

MarieFlaherty.Writer@gmail.com. Ms. Flaherty is directed to inform the Pro Se Office of any

change in her physical address.


       SO ORDERED.

Dated: New York, New York
       January 24, 2020



                                                             /s/ Laura Taylor Swain
                                                             LAURA TAYLOR SWAIN
                                                             United States District Judge

Copy Mailed to:

Marie Flaherty, Esq.
1 Stuyvesant Oval
#12G
New York, NY 10009




ORDER RE FLAHERTY 200108 LETTER.DOCX              VERSION JANUARY 24, 2020                     5
                                                            Schedule A
                                           Flaherty v. Filardi, et al., 03-CV-2167-LTS
                                                     Sealed Documents Chart
Key: Confidential – “Conf.”
       Highly Confidential – “HC”
  Docket        Date                            Contents                                      Content Stamped
 Entry No.                                                                            Confidential or Highly Confidential
 114       2/14/2006           Declaration of Jonathan B. Oblak in            None
                               Opposition to Plaintiff’s Motion for Partial
                               Summary Judgment, with Exhibits 1-4
 115          2/14/2006        Defendants’ Joint Opposition to Plaintiff’s    None
                               Motion for Partial Summary Judgment
 116          2/14/2006        Declaration of Katy E. Koski in Support of     Exhibit A:
                               Defendants’ Joint Motion to Strike Pro Se         1. “Jailbabe.com” Screenplay (HC)
                               Plaintiff’s Affirmation in Support of Motion      2. “Suburban Sista” (HC)
                               for Partial Summary Judgment, with                3. “In the Houz” Screenplay (Conf.)
                               Exhibits A-C                                      4. 3/16/00 Email from Disney (HC)
                                                                                 5. Talent information sheet (HC)
                                                                                 6. Contract for purchase of rights to Jailbabe.com
                                                                                     (HC)
                                                                                 7. Disney Standard Terms (HC)
                                                                                 8. 4/19/00 Fax cover sheet re: Jailbabe.com (HC)
                                                                                 9. 6/26/01 Letter re: In the Houze (HC)
                                                                                 10. Cover sheet to contract between Disney and
                                                                                     Jason Filardi (HC)
                                                                                 11. 10/16/01 Cover sheet re: contract between
                                                                                     Disney and Jason Filardi (HC)
                                                                                 12. 6/18/01 Memo re: In the Houz (HC)
 140          03/27/2006       Declaration of Brian M. Tallevi in Support     None
                               of Defendants’ Joint Opposition to


SCHEDULE A - FLAHERTY 200108 LETTER.DOCX                                 VERSION JANUARY 24, 2020                            1
                               Plaintiff’s Motion for Leave to File Second
                               Amended Complaint, with Exhibits 1-8
    161       09/29/2006       Declaration of Jeffrey Conciatori in Support     1. Ex. H: Screenplay of “Jailbabe.com” by Jason
                               of Defendants’ Motion for Summary                    Filardi (HC)
                               Judgment, with Exhibits A-R                      2. Ex. I: Screenplay of “Suburban Sista” by Jason
                                                                                    Filardi (HC)
                                                                                3. Ex. J: Screenplay of “In the Houz” by Jason
                                                                                    Filardi (HC)
    263       10/05/2007           1.   Declaration of Jonathan B. Oblak in  Exhibits to Jason Filardi’s declaration:
                                        Support of Defendants’ Motion for       1. Ex. B: Screenplay of “Jailbabe.com” by Jason
                                        Summary Judgment, with Exhibits             Filardi (HC)
                                        A-B                                     2. Ex. C:
                                   2.   Declaration of Service                           a. 6/26/00 Memo re: Jailbabe.com (HC)
                                   3.   Supplemental Memorandum of Law                   b. 6/27/00 Letter re: Jailbabe.com (HC)
                                        in Support of Defendants’ Motion for             c. 3/16/00 Contract for the purchase of
                                        Summary Judgment 1                                  rights to Jailbabe.com (HC)
                                   4.   Supplemental Statement Pursuant to
                                        Local Rule 56.1 in Support of        Exhibits to Jason Reed’s declaration:
                                        Defendants’ Motion for Summary          1. Ex. B: Screenplay of “Jailbabe.com” by Jason
                                        Judgment                                    Filardi (HC)
                                   5.   Supplemental Declaration of Jason       2. Ex. C:
                                        Reed in Support of Defendants’                   a. 6/26/00 Memo re: Jailbabe.com (HC)
                                        Motion for Summary Judgment, with                b. 6/27/00 Letter re: Jailbabe.com (HC)
                                        Exhibits A-C                                     c. 3/16/00 Contract for the purchase of
                                   6.   Supplemental Declaration of Jason                   rights to Jailbabe.com (HC)
                                        Filardi in Support of Defendants’
                                        Motion for Summary Judgment, with
                                        Exhibits A-D




1
 Document No. 3 in Item 263 (the Supplemental Memorandum of Law in Support of Defendants’ Motion for Summary Judgment)
appears to correspond to Document Entry No. 267 on the public docket.


SCHEDULE A - FLAHERTY 200108 LETTER.DOCX                                 VERSION JANUARY 24, 2020                          2
    337 2                        Affirmation of Marie Flaherty in Support of      1. Ex. 1: Screenplay of “Jailbabe.com” by Jason
                                 Pro Se Plaintiff’s Motion for Default               Filardi (HC)
                                 Judgment and Other Sanctions, with               2. Ex. 2: Screenplay of “Suburban Sista” by
                                 Exhibits 1-35 (Vol. 1)                              Jason Filardi (HC)

    338                          Affirmation of Marie Flaherty in Support of      1. Ex. 6: 5/17/00 Disney Memo re: Jailbabe.com
                                 Pro Se Plaintiff’s Motion for Default               (HC)
                                 Judgment and Other Sanctions, with               2. Ex. 13: 6/18/01 Memo re: In the Houz (HC)
                                 Exhibits 1-35 (Vol. 2)                           3. Ex. 33: Jason Filardi’s Notes (Conf.)
                                                                                  4. Ex. 35: Disney “Coverage” Docs (HC)




2
    Items 337 and 338 had previously been filed on the public docket by Ms. Flaherty as Docket Entry Nos. 167 and 168.



SCHEDULE A - FLAHERTY 200108 LETTER.DOCX                                  VERSION JANUARY 24, 2020                          3
